TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00251-CR


Brenda Sue Gaines, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 8110, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The reporter's record has not been filed and is overdue.  The two reporters who are
responsible for preparing the record have informed the Court that no request for the record has
been made.  See Tex. R. App. P. 35.3(b).  The record contains an affidavit of indigence signed by
appellant and an order appointing counsel for the appeal.
To avoid further delays and protect the rights of the parties, the appeal is abated and
the trial court is instructed to determine, following a hearing if necessary, whether appellant is
presently indigent.  If the court finds that appellant is indigent, it shall direct the court reporters to
prepare the reporter's record at no cost to appellant.  Copies of all findings, conclusions, orders, and
a transcription of the reporter's notes, if a hearing is held, shall be tendered for filing in this Court
no later than October 3, 2008.


				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Abated
Filed:   August 28, 2008
Do Not Publish